Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 9, 2003, which dismissed claimant’s appeal from an Administrative Law Judge as untimely.
By decision of an Administrative Law Judge dated February 21, 2003, claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. Claimant admitted receiving the decision shortly *781after it was mailed but failed to request an appeal until March 19, 2003. Following two hearings to consider the timeliness of the appeal, the Unemployment Insurance Appeal Board determined that claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1) and dismissed the appeal.
We affirm. Given the evidence in the record and claimant’s failure to submit any evidence substantiating his claim that he filed an appeal within the statutory period, we find no reason to disturb the Board’s decision dismissing the appeal as untimely (see Matter of Kilgore [Legal Duplicating Servs.—Commissioner of Labor] 251 AD2d 731 [1998]). The underlying merits of the denial of claimant’s application for unemployment insurance benefits are, therefore, not properly before this Court (see Matter of Hungerford [Sams Club/Walmart—Commissioner of Labor], 273 AD2d 680, 681 [2000]).
Mercure, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.